Citation Nr: 9916726	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the veteran's non-service connected 
pension effective December 1, 1996 was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an action taken by the St. Petersburg, Florida, 
Regional Office (RO) to reduce the veteran's non-service 
connected pension benefits effective as of December 1, 1996.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.  In January 1998, the veteran 
testified at a hearing over which a hearing officer of the RO 
presided.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  In October 1995, the veteran was awarded non-service 
connected pension benefits, effective August 14, 1995.

3.  In April 1996, the veteran submitted an Improved Pension 
Eligibility Verification Report (VA Form 21-0516) indicating 
that he was receiving no monthly Social Security 
Administration (SSA) benefits income, but that he received a 
lump sum Social Security Insurance (SSI) payment in the 
amount of $3,471.94.  

4.  In December 1996, the SSA notified the VA that the 
veteran was receiving SSA benefits in the amount of $696.00 
per month effective in December 1996.  

5.  In August 1997, the SSA notified the VA that the veteran 
was receiving SSA benefits in the amount of $677.00 per month 
effective in August 1996. 

6.  In December 1997, the veteran was notified that his non-
service connected pension benefits had been reduced effective 
September 1, 1996, based on the receipt SSA benefits.


CONCLUSION OF LAW

Non-service connected pension benefits were properly reduced 
effective as of September 1, 1996.  38 U.S.C.A. § 1503, 5107 
(West 1991); 38 C.F.R. §§ 3.271, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
199); that is, the Board finds the veteran to have presented 
a claim that is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The veteran has not indicated that there exist 
any records of probative value that are available and that 
have not already been included in the claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth at 38 
U.S.C.A. § 5107(a), has been satisfied.

The veteran asserts that his non-service connected pension 
benefits were not properly reduced effective as of December 
1, 1996.  In his January 1998 testimony before the hearing 
officer of the RO, he testified that he had attempted to 
inform VA of his change in benefits status through his County 
Service Officer but the service officer informed him not to 
worry about the income.  He indicated during his hearing that 
he was aware that he was to notify the VA of any change in 
his income.

A review of the evidence reveals that in October 1995, the 
veteran was awarded non-service connected pension benefits, 
effective August 14, 1995.  The award letter contained VA 
Form 21-8768, reminding the veteran to promptly report income 
changes.  In April 1996, the veteran submitted a VA Form 21-
0516 indicating that he was receiving no monthly SSA 
benefits, but that he received a lump sum SSI payment in the 
amount of $3,471.94.  

In December 1996, electronic information exchange between SSA 
and VA revealed that the veteran was receiving SSA benefits 
in the amount of $696.00 per month effective December 1996.  
The veteran was notified of this in April 1997 at which time 
a reduction in the amount of non-serviced connected pension 
benefits $707 to $11.16 effective December 1, 1996 was 
proposed.  The veteran was furnished 60 days to submit 
evidence showing why his pension should not be reduced.

In July 1997, the veteran was notified that his non-service 
connected pension benefits had been reduced effective 
December 1, 1996, as the evidence supported a change in 
income as a result of the monthly SSA benefits received by 
the veteran.  The veteran was notified that the maximum 
annual rate was $8,486.00.  The veteran had reported monthly 
Social Security income of $696.00, which amounted to an 
annual income of $8,352.00.  

The veteran was informed that VA pays a pension, which 
amounts to the difference between countable annual income and 
the maximum annual rate.  Accordingly, the disability pension 
award was reduced to the annual amount of $134.00 effective 
as of December 1, 1996.

In an August 1997 report of telephone contact between the RO 
and SSA, the RO was informed that the veteran began receiving 
SSA benefits of $677 per month in August 1996.  In August 
1997, the veteran was notified that a reduction in the amount 
of non-serviced connected pension to $10.16 per month, 
effective September 1, 1996 was proposed.  The veteran was 
furnished 60 days to submit evidence.

In December 1997, the veteran was notified that his monthly 
rates were as follows: $10.16, effective September 1, 1996; 
411.16, effective December 1, 1996; $18.83, effective 
September 1, 1997; and 19.00, effective December 1, 1997.

The Board notes that, pursuant to 38 C.F.R. §3.271(a), 
payments of any kind from any source are to be counted as 
income for purposes of determining eligibility for improved 
pension unless specifically excluded under 38 C.F.R. § 3.272 
(1998).  See also, 38 U.S.C.A. § 1503 (West 1991).  Old age 
and survivor's insurance and disability insurance under Title 
II of the Social Security Act are considered income. 38 
C.F.R. § 3.262(f) (1998).  

Further, where recurring income which is received or 
anticipated in equal amounts and at regular intervals and 
which will continue throughout an entire twelve month 
annualization period is concerned, the amount of recurring 
income for pension purposes will be the amount received or 
anticipated during such twelve month annualization period.  
See 38 C.F.R. § 3.271(a)(1) (1998).   There will be excluded 
from annual income amounts paid for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension payable. 38 U.S.C.A. § 
1503 (West 1991); 38 C.F.R. § 3.272 (1998).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660 (1998).

In this case, the reduction in his annual pension payment, 
which initially became effective on September 1, 1996, was 
the result of his award of SSA benefits.  The monthly amount 
payable correctly corresponds to his annual income.  There is 
no indication that the veteran's income was not properly 
calculated.  

The veteran has asserted that he had been advised by a county 
service officer not to worry about the income.  This argument 
is more applicable with regards to a request for a waiver of 
any overpayment, which may have resulted.  Accordingly, the 
Board finds that his pension was properly reduced.



ORDER

Non-service connected pension benefits were properly reduced 
effective as of September 1, 1996.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

